                 Case 1:19-cv-01034-PAE Document 47 Filed 09/02/20 Page 1 of 1

TANENBAUM KEALE LLP
Attorneys at Law
                                                                                                 Dennis E. Vega
                                                                                                 dvega@tktrial.com
                                                                                                 973.820.1136
                                                                September 2, 2020

      VIA ECF
      Honorable Paul A. Engelmayer, U.S.D.J.
      United States District Judge
      Thurgood Marshall
      United States Courthouse
      40 Foley Square, Courtroom 1305
      New York, New York 10007

               RE:    Paroni, Elodie & Est. of Eugene v. Alstom SA, et al.
                      Civil Action Number: 1:19-cv-01034-PAE

      Dear Judge Engelmayer:

          In response to your Order, dated September 1, 2020 (Doc. 46), the parties have
      communicated, and jointly propose the below scheduling order for your consideration:

            1. Plaintiff to file leave to serve amended Complaint (defense consents) no later than
                9/8/2020;
            2. Plaintiff to serve amended Complaint on General Electric UK Holdings Ltd. no
                later than 9/15/2020;
            3. Plaintiff to propound written discovery no later than 9/15/2020;
            4. Defendant to respond to written discovery no later than 10/13/2020;
            5. Plaintiff must notice any depositions no later than 10/16/2020 (deposition, if
                noticed, to be conducted during the week of 10/19 and 10/26);
            6. Jurisdictional discovery ends on 10/30/2020;
            7. Plaintiff’s letter indicating whether she will continue to pursue this action is due
                11/6/2020;
            8. General Electric UK Holdings Ltd.’s motion to dismiss for lack of personal
                jurisdiction, if any, is due 11//20/2020;
            9. Plaintiff’s opposition is due 12/4/2020;
            10. General Electric UK Holdings Ltd.’s reply is due 12/11/2020.

               We appreciate the Court’s time and consideration in this matter.

                                                                Respectfully,
                                                                TANENBAUM KEALE LLP

                                                                Dennis E. Vega
                                                                Dennis E. Vega
      CC:      Plaintiff’s Counsel (via ECF)


                                                               t 973.242-0002 | f 973.242.8099
                                         Three Gateway Center, 100 Mulberry Street, Suite 1301
                                                                     Newark, New Jersey 07102
                                                                            www.TKTrial.com


                                 NEW JERSEY | NEW YORK | PENNSYLVANIA | WASHINGTON
